EXHIBIT Contacts: URS Corporation Sard Verbinnen & Co Sam Ramraj Hugh Burns/Jamie Tully/Jane Simmons Vice President,Investor Relations (212) 687-8080 (415) 774-2700 URS CORPORATION REPORTS FIRST QUARTER 2009 RESULTS URS Net Income Up 53% on Revenue Increase of 12% from the First Quarter of Company Confirms Full Year EPS Guidance SAN FRANCISCO, CA – May 13, 2009 – URS Corporation (NYSE: URS) today reported its financial results for the first quarter of fiscal 2009, which ended on April 3, 2009.Revenues for the quarter were $2.52 billion, an 11.6% increase from the $2.26 billion recorded during the first quarter of 2008.URS net income was $75.5 million, a 52.8% increase from the $49.4 million reported in the year-ago period, and fully diluted earnings per share (“EPS”) was $0.92, 55.9% higher than the $0.59 reported for the first quarter of 2008. The
